DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on June 15, 2021 has been entered. Claims 1, 3–4, 11, 14, 16–17, and 20 have been amended. No new claims have been added and claims 2 and 15 have been cancelled. Thus, claims 1, 3–14, and 16–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1, 3–14, and 16–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1, 3–14, and 16–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3–13, and 20) and a machine (claims 14 and 16–19), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a purchase request and sending a one-time code to a user device in order to hold and complete a purchase based on certain conditions by: 
receiving, … , via a merchant … , an online purchase request from an, . . ., associated with a customer, the online purchase request comprising payment related information of a payment card associated with the customer for purchasing at least one item at a set price;
determining that current online traffic is greater than a threshold traffic level;
responsive to determining that the current online traffic is greater than the threshold traffic level,
sending a One-Time Password (OTP) request to a payment, . . ., associated with a payment, . . .;
receiving an OTP from the payment, . . .;
storing the OTP as a merchant OTP, . . ., accessible to the, . . .; facilitating sending the OTP to a registered contact identifier of the customer;
providing an option to the customer to input a customer OTP, . . .; and
upon receipt of the customer OTP from the customer, locking, responsive to the current online traffic and prior to submitting a payment transaction using the payment related information, an online purchase order of at least one item for the set price, wherein the payment transaction from the payment card is initiated after online traffic is less than the threshold traffic level.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a purchase request and sending a one-time code to a user device in order to hold and complete a purchase based on certain conditions).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: an “electronic device,” “interface,” “database,” “server,” “network,” and “system” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0007] of the specification). 
Dependent claims 3–13 and 16–19 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Morales (U.S. Pub. No. 2011/0093361) teaches an online shopping system and system for searching groups of items is provided which allows the simultaneous purchase of multiple items from multiple websites in one checkout step.

Response to Arguments
6.  Applicant’s arguments filed on June 15, 2021 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims.  Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 
As a result of Applicant’s amendments, the previous prior art rejection under 35 U.S.C. §103 is hereby withdrawn.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696